Exhibit OMNIMMUNE CORP. EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 20th day of June 2008 by and between Omnimmune Corp., a Texas corporation (“Company”), and Harris A. Lichtenstein, Ph.D., a resident of the State of Texas (“Executive”). RECITALS WHEREAS, Company's board of directors (the “Board”) has determined that it is in its best interest to enter into a written employment agreement with Executive; and WHEREAS, Executive desires to accept the terms and conditions of this Agreement in exchange for the benefits offered hereunder. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. EMPLOYMENT TERMS AND DUTIES 1.1Employment.Upon and coincident with the Effective Date (as defined below), Company agrees to employ and Company hereby employs Executive, and Executive hereby accepts employment by Company, upon the terms and conditions set forth in this Agreement. 1.2Duties. 1.2.1In General.Executive shall serve as Company's President and Chief Executive Officer (“CEO”), until such time as Company engages the services of an individual to serve in such capacity, whereupon Executive shall thereafter serve as Company’s Chief Operating Officer (“COO”). In his capacity as the President and Chief Executive Office, Executive shall report directly to Company’s Board of Directors (the “Board”); in his capacity as Company’s COO, he shall report to Company’s President and CEO.In any one of such capacities, Executive shall perform the duties and responsibilities customarily performed by an individual with such titles and as may otherwise be assigned to him from time to time by either the Board or, in the case of the COO, by the President and CEO (the “Services”).Except as otherwise provided in Section 1.2.2, below, during the term of Executive's employment hereunder, Executive shall devote his full working time and efforts to the performance of his duties and the furtherance of the interests of Company and shall not be otherwise employed. 1.2.2 Other Activities.Except as otherwise agreed upon by Company, Executive shall devote all of Executive's business time, energy and skill to performing the Services and shall perform the Services diligently, faithfully and to the best of Executive's abilities.Notwithstanding the above, Executive may (a) serve as a director or trustee of other organizations, or (b) engage in charitable, civic, and/or governmental activities, provided that any such services and activities do not interfere with Executive's ability to perform his duties under this Agreement and that Executive obtains written consent for all such activities from Company, which consent will not be unreasonably withheld, and (c) render services for and on behalf of Intrepid Technologies, Inc. which Executive shall be free to pursue at no more than 5% of his business time.Consistent with the foregoing, Executive may engage in personal activities, including, without limitation, personal investments, provided that such activities described under this Section 1.2.2 do not interfere with Executive's performance of the Services or any other of Executive's written agreements with Company. 1.2.3Compliance with Policies.Subject to the terms of this Agreement, during the Term, Executive shall comply in all material respects with all Company policies and procedures applicable to employees of Company generally and Executive specifically.In connection with and as a condition to this Agreement, Executive and Company shall enter into as of the Effective Date that certain Statement of Additional Terms and Conditions Relating to Employment Agreement substantially in the form attached hereto as Exhibit A, which is incorporated herein and made a part hereof, and Assignment, a form of which is attached thereto (together, the “Statement”). 1.3Employment Term.Company agrees to employ Executive pursuant to the terms of this Agreement, and Executive hereby accepts employment with Company, upon the terms set forth in this Agreement, for the period commencing upon and coincident with the 1st day of May 2008 (the “Effective Date”) and ending upon the earlier of: (a)Expiration Date.That date which coincides with the last day of either the Initial Term (as defined below) or the Renewal Term (as defined below), as the case may be (such date shall be referred to as the “Expiration Date”) (For purposes of this Agreement, the phrase “Initial Term” shall mean that period from the Effective Date through and including the fourth anniversary of the Effective Date; and the phrase “Renewal Term” shall mean each consecutive twelve month period immediately following the Initial Term, during which period this Agreement shall automatically renew on the same terms and conditions hereof and without any further act on the part of either party, provided, however, that in no event shall the term of this Agreement be renewed hereunder if and to the extent either party delivers to the other written notice of his or its intent to not renew this Agreement at leastone hundred and eighty (180) days prior to the end of the Initial Term or any succeeding Renewal Term (as the case may be) (the“Notice of Nonrenewal”)); or (b)Termination Date.The term Termination Date (as such phrase is defined in Section 1.5 of this Agreement). The period from the Effective Date to the earlier to occur of either the Expiration Date or Termination Date shall be hereinafter referred to as the “Employment Term.” 1.4 Compensation and
